DETAILED ACTION
Allowable Subject Matter
	Claims 1, 2, 4-9, and 13-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 1, 16 and 20. More specifically, the prior art of record does not teach or suggest: receiving a search query including at least one text related to a first entity; identifying, by a computer search system, a plurality of first entity records corresponding to the first entity from among a plurality of entity records stored in an entity data store using the search query, wherein each of the plurality of entity records corresponds to a specific entity, and includes an entity name corresponding to the specific entity, an entity type, , in combination with all other recited elements.
The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter, including the above-mentioned claim limitations:

Pars. 15-19
Query based application discovery 
20150363500
Pars. 41, 57
Querying for content discovery applications
20140250147
par. 81
Querying for best available applications 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SYED H HASAN/Primary Examiner, Art Unit 2154